Ladd, J.
The agreed statement of facts upon which the former opinion in this case was rendered (50 N. H. 212), showed that after this plaintiff had paid the judgment recovered against him for the original taking of the posts, &c., this defendent entered upon the plaintiff’s premises and carried them away again. The defendant now offers to prove that his taking was before that judgment was paid, though after it was rendered; and we are called on to decide that the plaintiff cannot recover the value of the property which he thus paid for in paying that judgment, because it was taken from him by the defendant before instead of after the payment.
The defendant’s position, in a word, is this: he had changed 1ns security for the conversion f>f his property from an unliquidated claim for damages for a tort into a judgment for its value. Without releasing or surrendering that judgment, he broke and entered the plaintiff’s close, and took away the property for which he held the judgment; and having thus secured the property, he enforced payment for its value by collecting the judgment. He now claims that he is not liable for its value in this action, because the property did not pass to the defendant until the judgment was paid, that is, after his taking.
*572If there wore no other way of meeting this position, it would doubtless furnish a strong argument in favor of the former doctrine, that it is the judgment and not the satisfaction which passes the property. Adams v. Broughton, 2 Stra. 1078; * and see cases collected in Buckland v. Johnson, 15 C. B. 145. Such is not the law, however, in this State—Hyde v. Noble, 13 N. H. 494—and probably not now in England; Brimsmead v. Harrison, Law Rep., 6 C. P. 584; S. C. Law Rep., 7 C. P. 547;—and the aid of no such doctrine need be invoked.
In the former opinion it was said that a satisfaction of the judgment by this plaintiff passed the title of the property to him to take effect by relation from the time of the conversion.
That remark was not strictly called for as the case then stood; but we have no doubt it was correct, and it fully meets the case as now presented. 2 Par. Bills and Notes 436; 1 Hilliard on Torts 51; Buckland v. Johnson, sup.; Hepburn v. Sewell, 5 Har. & Johns. (Md.) 211. In the latter case the point was directly raised and distinctly decided by the court. The reinarles of Dorsey, J., in delivering the judgment of the court, are so much in point that I quote a portion of them. He says, — “ It must be borne in mind that the plaintiff, in an action of trover, compels the defendant to become a purchaser against his will; and from what period does he elect to consider the defendant as a purchaser, or as answerable to him for the value of the thing converted ? He selects the date of conversion as the epoch of the defendant’s responsibility, and claims from him the value of the property at that period, with interest to the time of taking the verdict. The inchoate right of the defendant as a purchaser must therefore be considered as coeval with the period of conversion, and this right being consummated by the judgment and its discharge, must, on legal and equitable principles, relate back to its commencement.”
This view disposes of the defendant’s case ; for if, upon payment óf the judgment, the property in the posts, &c., passed absolutely to the plaintiff, and his title thereupon took effect by relation from the date of the conversion, he is clearly entitled to recover their value in the present suit.
"We do not undertake to say that there may not be cases where this doctrine would not apply. All we decide is, that it does apply in a case like the present.